DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it exceeds the 150 word limit. Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first and second flow switching units in claims 1-3 and 6.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1-9, the claims include multiple limitations regarding “the second load-side heat exchanger”. However, lines 2-3 of claim 1 recites “at least one 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotani (WO 2015/063853; see English translation included with IDS filed 7/6/2020).
	As to claim 1, Kotani discloses an air conditioning apparatus, comprising:
	a refrigerant circuit including a compressor 2, a first load-side heat exchanger 42, and at least one second load-side heat exchanger 41 each of which functions as a condenser, and a heat-source-side exchanger 3 functioning as an evaporator;
	a fan 8 configured to supply air to the exchangers 41-42 (Fig. 9; page 7, paragraph 5);
	a first flow switching unit 404/405 located downstream of the compressor 2 and upstream of the second load-side exchanger 41 in a direction of flow of the refrigerant (Figs. 1-2); and

	wherein the first flow switching unit 404/405 is configured to be switched between a first state in which refrigerant communication between the compressor 2 and the second exchanger 41 is blocked and communication is established between the compressor 2 and the first exchanger 42 (for example, as shown in Fig. 1 note that if valve 404 is closed then the flow from compressor 2 to exchanger 41 is blocked and thus the valve unit 404/405 is capable of being switched in the manner as claimed) and a second state in which the compressor 2 is in communication with both exchangers 41-42 (Fig. 1); and
	the second flow switching unit 403/407 is configured to be switched between a third state in which refrigerant communication between the second load-side exchanger 41 and the heat source side heat exchanger 3 is blocked and refrigerant communication is established between the first load-side exchanger 42 and the heat source exchanger 3 (for example, as shown in Fig. 1 note that if valve 403 and valve 407 are closed that the flow from exchanger 41 to exchanger 3 is blocked) and a fourth state in which the heat source exchanger 3 is in refrigerant communication with both exchangers 41-42 (Fig. 1).
	As to claim 3, Kotani discloses that the exchangers 41-42 are connected in parallel when the valves are in the second and fourth states (Fig. 1).
	As to claim 9, Kotani discloses a configuration with plural second load-side exchangers 41-42 in conjunction with a first load-side exchanger 43 (Fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kotani as applied to claim 1 above, and further in view of Shibaura (JP 59-115944) and Daikin (JP 20110-261698).
	As to claim 2, Kotani does not explicitly teach a controller configured to obtain a measurement of a high-pressure-side pressure of the circuit or a condensing temperature of the circuit, stop the fan and block flow to the second exchanger 41 when the measurement is equal to or lower than a threshold, and operate the fan and provide flow to both exchangers 41-42 when the pressure is higher than the threshold. However, Shibaura teaches that it is known to use a controller to block flow through a second side exchanger when an obtained discharge pressure at startup is below a threshold in order to rapidly perform a startup operation (page 2, paragraph 2). Furthermore, Daikin teaches stopping a condenser fan when high side pressure is below a threshold in order to increase user comfort (paragraph 10). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the system of Kotani to operate as claimed and taught by Shibaura and Daikin because it would reduce user discomfort at startup of a heating cycle.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kotani as applied in the rejections above.
	As to claim 4, Kotani teaches using two-way valves 403-407 in the flow switching units (see Figs. 1-2) and thus does not explicitly teach utilizing three-way valves in the flow switching units. However, absent any disclosure of criticality or unexpected result provided by the claimed feature, such is considered to be functionally equivalent as it arrives at the same operation as that of Kotani in a manner involving predictable results to one of ordinary skill in the art. Because these elements were art-recognized equivalents at the time of the invention in those applications where it is  
	As to claim 5, Kotani does not explicitly teach utilizing rotary valves in the flow switching units. However, it would have been an obvious design choice to modify the reference by having rotary valves, since applicant has not disclosed that having a particular type of valve solves any stated problem or provides any unexpected result, and it appears that the valves of Kotani would perform equally well with any suitable configuration capable of providing the required flow path control. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the system to utilize rotary valves as claimed in order to provide robust flow control for the system. 
	As to claim 6, Kotani teaches a configuration wherein the exchangers 41-42 are connected in series (Fig. 2). This flow configuration is not achieved by the claimed second and fourth states. However, absent any disclosure of criticality or unexpected result provided by the claimed feature, such is considered to be functionally equivalent as it arrives at the same operation as that of Kotani in a manner involving predictable results to one of ordinary skill in the art. The claimed valve “states” and the valve “states” shown in the series configuration of Kotani (Fig. 1) were art-recognized equivalents at the time of the invention in those applications where it is immaterial whether or not a particular valve state is used, and one of ordinary skill would have found it obvious to utilize flow switching units with the particular “states” as claimed in order to provide desirable system flow control. 
As to claim 7, Kotani teaches using two-way valves 403-407 in the flow switching units (see Figs. 1-2) and thus does not explicitly teach utilizing four-way valves in the flow switching units. However, absent any disclosure of criticality or unexpected result provided by the claimed feature, such is considered to be functionally equivalent as it arrives at the same operation as that of Kotani in a manner involving predictable results to one of ordinary skill in the art. Because these elements were art-recognized equivalents at the time of the invention in those applications where it is immaterial whether or not a particular valve configuration is used, one of ordinary skill would have found it obvious to utilize four-way valves as claimed in order to reduce the amount of system components necessary to perform the desired operations. 
	As to claim 8, Kotani teaches pressure reducing devices 5a-b between the exchangers 41-42.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763